In re Charter Insurance Agency Inc. et al.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Tangipa-hoa, 21st Judicial District Court Div. B, No. 2000-002745; to the Court of Appeal, First Circuit, No. 2002 CW 2153.
Granted. The judgment of the trial court striking relator’s jury demand is reversed for the reasons assigned by the dissenting judge in the court of appeal. Case remanded to the trial court for further proceedings.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.